Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims filed on 01/17/2020 are acknowledged and have been fully considered.  Claims 1-20 are pending.  This is the first Office Action on the merits of the claims.
Election/Restrictions
Applicants' election of Group I (claims 1-10) in the reply filed on 05/03/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-10 are now under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 05/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 01/17/2019, the filing date of provisional application US 62/793,805 to which the instant application claims benefit to. 
Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites redundant phrases “wherein the wherein the” in line 1. It is suggested to amend to “wherein the”.  Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a cancer metastasis substrate” and this renders the claim indefinite.  A “cancer metastasis substrate” is not an art-defined term and the specification does not define this term.  The specification defines a “cancer substrate” to be a substrate that is capable of being cleaved by a protease that is present (or upregulated) in a subject having cancer (e.g., a malignant tumor, metastatic cancer, etc.,).  See lines 5-8 on page 25 of instant specification. However, the specification does not define a “cancer metastasis substrate”.   In lines 8-12 on page 25 of the instant specification, some enzymes that are upregulated in metastatic cancers are 
Claim 9 recites the limitation "the pH low insertion peptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend claim 9 to depend from claim 2.
Claim 10 recites the limitation "the tumor imaging peptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to “tumor imaging agent”.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3-7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Bogyo (US2009/0252677; Pub. Oct. 8, 2009) as evidenced by Amidase (Amidase, Protein Classification, InterPro Webpage, 2021).
Regarding claim 1, Bogyo teaches activity-based probes which are specific for active cysteine proteases such as caspase, cathepsin and legumain and carry radioactive labels.  Bogyo teaches the probes comprise an acyloxymethyketone (AOMK) scaffold (see [0065]) that binds only to active enzyme.  Bogyo teaches the probes further comprise a peptide-like structure that targets the probe to a specific cysteine protease and comprises a visualization tag (see abstract, Fig. 1A-B – reads on a protease imaging sensor).  Bogyo teaches the probes comprise a compound with the general Formula I (see [0018]).  Bogyo teaches the probes include a radiolabel attached by a chelator such as DOTA (10 in Fig. 2 – see [0024]) to which a radiolabel useful for PET imaging can be attached (see [0062],[0082]).  Bogyo teaches an example compound GB170 which comprises AOMK (the warhead which targets the compound to the protease), Cy5 fluorophore (reads on first detectable marker) and 64Cu-DOTA (reads on tumor imaging agent) and teaches this probe showed an increased uptake into tumor tissues (see [0162]).  The Cy5 label is attached to the scaffold through an amide linkage and is therefore capable of being released from the probe when exposed to an amidase enzyme (for evidence, see Amidase page 1 Description - which teaches an amidase enzyme hydrolyzes an amide bond).  Since the tumor imaging agent of Bogyo is 64Cu-DOTA which is a radiometal linked to a metal chelator, it does not include a cell penetrating domain.
Regarding claims 3-4, Claim 3 recites “optionally wherein the cancer substrate is cleaved by an enzyme associated with colorectal cancer (CRC)”.  Claim 4 recites “optionally wherein the cancer metastasis substrate is cleaved by an enzyme associated with colorectal cancer metastasis”.  These limitations in claims 3 and 4 are recited with the term “optionally”, so the claims are interpreted that these limitations are not required.  Bogyo teaches the probe selectively targets human cysteine cathepsins B and L (see [0062]) and teaches cysteine cathepsins are valuable targets for tumor imaging because of their significant function in tumor progression, invasion and mestastasis (see [0063]).  The instant specification also discloses cathepsin B and L as an example of a cancer metastasis substrate (see lines 8-12 on page 25).
Regarding claims 5-7, Bogyo teaches the probe comprises a radiolabel which is a positron-emitting radioactive metal suitable for PET imaging (Re. claim 5). Bogyo teaches the radiometal can be 64Cu (see [0052]) (Re. claim 6). Bogyo teaches the radiolabel is attached to the probe via a metal chelator such as DOTA (see [0024]). Bogyo teaches the metal chelators can also be TETA and DTPA (see [0026]).
Regarding claim 10, the claim is interpreted as “The protease imaging sensor of claim 1, wherein the ratio of the number of enzyme-specific substrates to the number of tumor imaging agents is 1:1”. Bogyo teaches the probe comprises one AOMK warhead (enzyme specific substrate) and one 64Cu-DOTA (tumor imaging agent) in compound GB170 (reads on ratio of 1:1).
Bogyo anticipates claims 1, 3-7 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Bogyo (US 2009/0252677; Pub. Oct. 8, 2009) as evidenced by Amidase (Amidase, Protein Classification, InterPro Webpage, 2021) as applied to claims 1, 3-7 and 10 above and further in view of Reshetnyak (US 2015/0051153; Pub. Feb. 19, 2015) as evidenced by EMBOSS-SeqAlign (EMBOSS Needle Sequence Alignment, 2021).

Regarding claims 2, Reshetnyak teaches a pH low-sensitive membrane peptide (pHLIP) that has improved insertion kinetics balanced with solubility to selectively target acidic tissues (see abstract).  Reshetnyak teaches pHLIP itself is non-toxic and can be used to target cargo such as positron emission tomography (PET) imaging agents to tumor cells (see [0010]).  Reshetnyak teaches the pH dependent interaction of pHLIP with membranes allows selectivity in targeting of acidic diseased tissues.  Rehetnyak teaches conjugating PET imaging agent 64Cu-DOTA to pHLIP and teaches it accumulated in acidic prostate tumors (see [0102]).
Regarding claim 8, Reshetnyak teaches the pHLIP to comprise sequence “ACEQNPIYWARYADWLFTTPLLLLDLALLVDADEGT” (see Table 1 – SEQ ID NO: 7) which is the same sequence as instant SEQ ID NO: 14 (for evidence see EMBOSS-SeqAlign).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the tumor imaging agent of Bogyo (64Cu-DOTA) and conjugate to 64Cu-DOTA a pHLIP with sequence of “ACEQNPIYWARYADWLFTTPLLLLDLALLVDADEGT”.   One of ordinary skill in the art would be motivated to do so because Bogyo teaches PET imaging probes targeted to proteases involved in cancer and Reshetnyak teaches the pHLIP targets acidic tumor tissues and can be used to target PET imaging agents to the tumor.  The artisan is combining prior art elements according to known methods to yield predictable results.  The combined teachings of Bogyo and Reshetnyak renders claims 2, 8 and 9 obvious.

Relevant Prior Art
Kwong (WO 2018/064383; equiv to US 2019/0345534; Applicant IDS) teaches an activity based nanosensor for detecting protease activity comprising a cleavable detectable structure. Kwong teaches the nanosensor to comprse a scaffold, a linker coupled to the scaffold, a peptide substrate coupled to the linker and a detectable reporter coupled to the peptide substrate (see claim 1). Kwong teaches the peptide substrate comprises a target protease cleavage sequence and the protease to be selected from Caspase, Cathepsin, MMP9 (see claim 11). Kwong teaches the sensor to also comprise an imaging contrast agent (see claim 2) such as PET-detectable agent (see [0019]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657